 LOWELL SUN PUBLISHING' COMPANYVII. DETERMINATION OF DISPUTE367Upon the basis of the foregoing findings and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10(k) of the Act: Employees engaged .as long-shoremen, currently. represented by International Longshoremen'sand Warehousemen's Union and International Longshoremen's and,Warehousemen's Union, Local Union No. 10, are entitled to performthe work of operating Washington, or whirley, cranes utilized byHoward Terminal when used in connection with cargo handling opera-tions,where such work is assigned to longshoremen by the 1961-66Pacific coast longshore agreement. between PMA and Respondents, asit has been interpreted by the contracting parties or their arbitrators.Lowell Sun Publishing CompanyandLowell TypographicalUnion No.310, a Subordinate Local Union of InternationalTypographical Union,AFL-CIO,'Petitioner.Case No. 1-RC-7747.June 9, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing Officer JohnR. Coleman. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in publishing a daily newspaper inLowell, Massachusetts.The Petitioner is the recognized collective-bargaining representative of the Employer's . composing room em-ployees.The most recent contract between. the Petitioner and the1The petition and the formal papers are hereby amended to reflect the full name of thePetitioner as it appears in its collective-bargaining agreements with the Employer.147 NLRB No. 49. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer expired on October 31, 1963.The Newspaper Guild ofGreater Boston,Local 32, American Newspaper Guild,AFL-CIO,hereafter called the Newspaper Guild,was certified on December 19,1961,as collective-bargaining representative in a unit of the Em-ployer's nonmechanical employees,including proofroom employees.aThe Petitioner did not participate in the earlier proceeding or in theelection held pursuant thereto.The Petitioner now seeks to represent a unit comprising,with theusual exceptions,all composing room employees and proofreadersand copyholders3In the alternative,the Petitioner requests a self-determination election for a unit composed of all proofreaders andcopyholders.The Employer contends that the presently existing unitsare appropriate and opposes the severance of the proofreaders andcopyholders from the certified unit.The Newspaper Guild did notintervene in the proceeding and in a telegram received by the Boarddated March 4,'1964,stated:"Newspaper Guild not contesting Typo-graphical Union election petition for six proofreaders,Lowell Sun,and will not appear at hearing."The record indicates that the proofreaders and copyholders are sta-tioned in an area of the mezzanine floor of the composing room. Aftercopy is approved in the editorial department,it is set into type by thecomposing room employees.Printed proofs are then sent to the proof-readers who check them for ,errors against the original copy. In theperformance of this duty,these employees often go into the.composingroom in order to notify the linotype operator if a wrong font wasutilized in the copy or if there were wrong cuts or other errors inadvertising proofs.In addition,the proofreaders have occasion todiscuss problems relating to the original.copy with the employees inthe editorial room.The copyholders work with the proofreaders andfrequently assist in reading proofs.They are in the normal line ofprogression to the position of proofreader.Proofreaders and copy-holders must possess knowledge of the different kinds of type and ofpage layouts as well as of grammar and spelling.The working sched-ule of the proofreaders and copyholders is fixed by the managingeditor after consultation with the composing room foreman so thatit should coincide with that of the.composing room employees ratherthan with that of the nonmechanical unit employees.Unlike thecomposing room employees, the proofreaders and copyholders receivetheir paychecks from the managing editor, who is in charge of the2 SeeLowell Sun Publishing Company,132 NLRB 1168,1169,footnote 9.The mostrecent contract between the Newspaper Guild and theEmployercovering the certified unitexpired onApril5, 1964.3 The record indicates that the proofreaders and copyholders are the -proofroom,employeeswho were included in the certified unit. LOWELL SUN PUBLISHING COMPANY369editorial department.Although the proofreaders and copyholdersare under the general supervision of the managing editor, they areimmediately supervised by Madeline Lannon, who has more contactand works more closely with the composing room personnel than withthe nonmechanical employees.It is evident from the foregoing that the proofreaders and copy-holders have duties, interests, and working conditions closely relatedto those of employees in the composing room and that they are an in-tegral part of the composing room operation.We therefore concludethat they more appropriately belong in the composing room unitrepresented by the Petitioner than in the nonmechanical unit repre-sented by the Newspaper Guild 4However, in view of the bargaininghistory they may appropriately continue to be represented as part ofthe certified nonmechanical unit represented by the Newspaper Guild.In these circumstances, we shall make no final unit determination atthis time but shall afford the proofreaders and copyholders an oppor-tunity to express their desires with respect to their choice of repre-sentatives by granting them a self-determination election.'In view of the foregoing, and upon the entire record, we shall directan election in the following voting group : All proofreaders and copy-holders employed at the Employer's plant in Lowell, Massachusetts,excluding office clerical employees, professional employees, all otheremployees, guards, watchmen, and supervisors 6 as defined in the Act.If a majority of the employees in the voting group vote for the Peti-tioner, they will be taken to have indicated their desire to be includedin the unit now represented by the Petitioner, and the Regional Di-rector conducting the election herein is instructedto issue acertifica-tion of results to that effect. In the event a majority do not vote forthe Petitioner, these employees will be taken to have indicated theirdesire to remain in the unit represented by the Newspaper Guild andthe Regional Director will issue a certification of results to thateffect.'[Text of Direction of Election omitted from publication.]4 SeeWilliam E. Locke,et at., co-partnersd/b/a Dinuba Sentinel,and SentinelPrintingPublishing Co.,137 NLRB 1610.s As noted, this accords with the Petitioner's alternative request.No party seeks aseparate election among the presently represented composingroomemployees.6 The parties stipulated that Madeline Lannon Is a supervisor.We shall therefore ex-clude her from the unit.7 Although the Newspaper Guild is not contesting the placement of the proofroom em-ployees involved in this proceeding, it has as noted been certified to represent these em-ployees and has bargained for them. In the circumstances we believe It Is appropriate toadhere to customary procedure, which will permit the proofroom. employees to remain Inthe certified unit in the event they reject the Petitioner.New England Container Com-pany,92 NLRB 1430.766-236-68-vol.147-25